Citation Nr: 1534302	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  08-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for service-connected residuals of a fracture of the fifth metacarpal joint of the right hand little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.

In November 2014, the Board remanded the present matter for due process concerns, specifically the issuance of a supplemental statement of the case (SSOC).  A SSOC was issued in January 2015 pursuant to the Board's remand.

In the May 2007 rating decision on appeal, the Veteran was also granted service connection for gastritis.  The Veteran did not disagree with that part of the decision.  Nevertheless, this issue was included in a September 2008 statement of the case (SOC), but essentially it was a duplication of the grant of service connection.  Although the Veteran checked the box indicating that he desired to appeal all issues listed in the SOC, the Board finds that the Veteran did not intend to appeal the grant of service connection for gastritis as he did not initially disagree with the decision, has never referenced this issue since, and has not raised the matter prior to the Board addressing the case on multiple previous instances.  Therefore, the Board does not find that any issue pertaining to gastritis is on appeal.


FINDING OF FACT

Residual of a fracture of the fifth metacarpal joint of the right hand little finger are manifested by limitation of range of motion, painful motion and 10 degrees angulation deformity.   Arthritis, ankylosis or amputation of the finger has not been shown.



CONCLUSION OF LAW

The criteria for a compensable disability rating for the service-connected residuals of a fracture of the fifth metacarpal joint of the right hand little finger have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard March 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in April 2007 and August 2011.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Analysis

Schedular Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran contends that he is entitled to a higher rating for his service-connected residuals of a fracture of the fifth metacarpal joint of the right hand little finger.  

The Veteran was granted service connection for residuals of a fracture of the fifth metacarpal joint of the right hand little finger in a June 1985 rating decision and was assigned a noncompensable (zero percent) rating under Diagnostic Code 5299-5227.  38 C.F.R. § 4.71a.  In the May 2007 rating decision on appeal, the Veteran was denied a higher rating for residuals of a fracture of the fifth metacarpal joint of the right hand little finger.  The use of two rating codes and a "99" denotes a rating by analogy.  38 C.F.R. §§ 4.20, 4.27.

The Board notes that the Veteran's residuals of a fracture of the fifth metacarpal joint of the right hand little finger have been evaluated under Diagnostic Code 5227, which rates ankylosis of the ring or little finger.  The evidence of record shows that the Veteran's symptoms concerning the right little finger include pain and limitation of motion and is negative for any ankylosis.  Therefore, it is more appropriate to rate the Veteran's right little finger disability under Diagnostic Code 5230, which rates limitation of motion of the little finger.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's right little finger disability is noncompensably rated.  The evidence of record shows that the Veteran's right finger disability is manifested by limitation of range of motion, painful motion and 10 degrees angulation deformity.  Range of motion testing during the April 2007 VA examination revealed flexion of the phalangeal to 60 degrees, with pain beginning at 30 degrees, and extension to zero degrees.  Range of motion of the proximal interphalangeal was 90 degrees of flexion and zero degrees of extension.  The August 2011 VA examination indicated that there is objective pain on motion of the right little finger with a 10 degree angulation deformity at the MP joint.  The Veteran's statements regarding his right finger and treatment records do not provide any conflicting evidence in this regard.

Significantly, Diagnostic Code 5230 contemplates any limitation of motion of the ring or little finger.  See 38 C.F.R. § 4.71a (emphasis added).  The noncompensable rating is the only rating available under Diagnostic Code 5230; accordingly, a compensable rating is not warranted under Diagnostic Code 5230.

In this regard, the Board does not find that a compensable rating is warranted under 38 C.F.R. § 4.59.  This regulation provides that it is the intention to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  The Rating Schedule does not provide for even a 10 percent rating for any amount of limitation of motion of the little finger.  Thus, there is no "minimum compensable rating" for limitation of motion of a little finger joint.  Consequently, although the evidence shows that the Veteran experiences painful motion of the right little finger, that manifestation does not provide for a compensable rating.

The Board has considered other potentially applicable rating criteria.  As the record does not establish that the Veteran's finger disability is manifested by ankylosis, or approximates such, Diagnostic Code 5227 is inapplicable.  Similarly, because the evidence does not establish that the little finger has not been amputated, or that the severity of the disability is equivalent to amputation of the little finger, Diagnostic Code 5156 is also inapplicable.  Further, a compensable rating is also not warranted under Diagnostic Code 5003 or 5010, which contemplate degenerative and traumatic arthritis respectively, since the April 2007 VA examination report noted that x-rays did not reflect the presence of arthritis in the Veteran's service-connected right little finger.  

Although the Veteran has consistently asserted that a compensable rating is warranted based on painful motion, such painful motion cannot serve as a basis for an increased rating in this case.  The currently assigned noncompensable rating is the only, and therefore the maximum, disability rating available under Diagnostic Code 5230.  Accordingly, even if the painful motion the Veteran experiences constitutes functional loss, there is no higher rating to award him under this Diagnostic Code or alternative diagnostic codes.  Thus, a higher evaluation based on functional loss due to pain is not warranted. 

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Although the Veteran has reported that his right little finger disability affects the activities he is able to do on his job, he reported missing less than 1 week during the April 2007 VA examination due to right hand pain and reported missing no days of work due to his right finger disability during the August 2011 VA examination.

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule.  The Veteran has not claimed nor does the evidence show that his service-connected residuals of a fracture of the fifth metacarpal joint of the right hand little finger causes marked interference with his employment or required hospitalization.  In any case, his symptoms of limitation of motion, pain on motion and 10 degrees angular deformity are contemplated by the diagnostic code for little.  In summary, the schedular criteria for residuals of a fracture of the fifth metacarpal joint of the right hand little finger contemplate the manifestations of Veteran's disability and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.

      Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In the Veteran's case, the evidence of record clearly shows that the Veteran is currently employed and there is no indication it is less than substantial and gainful.  Thus, there is no cogent evidence of unemployability and further consideration of entitlement to increased compensation based on TDIU is not necessary.


ORDER

A compensable rating for residuals of a fracture of the fifth metacarpal joint of the right hand little finger is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


